— In a mortgage foreclosure action, (1) the plaintiffs appeal, as *578limited by their brief, from so much of an order of the Supreme Court, Nassau County, entered June 16, 1976, after a hearing, as (a) directed them to repay the sum of $26,017.49, plus interest, to the Referee in foreclosure and (b) allegedly excluded them from participating in surplus money proceedings and (2) defendants Weslip Realty Corp. and Dolphin Management Corp. cross-appeal, as limited by their notice of appeal and brief, from so much of the said order as (a) failed to direct the plaintiffs to repay an amount equal to the entire proceeds of the judgment of foreclosure and sale, (b) failed to assess the plaintiffs and their attorney counsel fees and punitive or exemplary damages and (c) failed to assess treble damages against plaintiffs’ attorney pursuant to section 487 of the Judiciary Law. Order affirmed insofar as appealed from, without costs or disbursements. Special Term’s determination is adequately supported by the record. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.